DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-9 are pending in this Office Action.
Claim Objections


The objection to claims 1, 3, 8-9 due to informalities is withdrawn in light of Applicant amendment.  
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive for following reasons:
Rejections of Claims under 35 U.S.C. 102 & 103:
Regarding claim 1, Applicant argues that the rejection based on the cited references, and any combination thereof, fail to teach or suggest the limitation of “...each adjustment axis of the coupling optical system for coupling the received optical beam to one end of the fiber is controlled based on a sum of coupling intensities to all modes, and a priority of control is adjusted based on information of a coupling intensity ratio for each mode.” and, therefore, claim 1 is patentable for at least these reasons. 
Examiner respectfully disagrees with the Applicant’s assertion, for following reasons: Takahashi is in the same field of endeavor and specifically teaches these limitation as follows: “… adjustment axis of the coupling optical system for coupling the received optical beam to one end of the fiber is controlled based on a sum of coupling intensities to all modes” (Takahashi: Fig. 4, 6,  having controller 450 that is configurable in order to control the adaptive optical system AO 413 (i.e., coupling optical system) which is typically configured by deformable mirror (DM) or tilt able mirror or wave front compensation controller or the like, thus the controller 450 monitors each intensity of single mode signal s432 obtained from each receiver 433 by excitation state of propagation mode in multimode medium 421 and can be detected, it is also possible to control or adjust the adaptive optical system AO 413 axis such that to align axis with MMF 422 which can also be based on the signal quality information (S/N looks at the intensity or power of the optical signal vs. power of noise), furthermore it may be known as the ratio of the total sum of the signal amounts (intensity) to total sum of noise which can be obtained, or from noise that are accumulation of each receivers output to be obtained by signal processing process DSP 442, or the unwanted mode can be suppressed by controlling the ratio of the gain of lower-order side mode to the gain of higher-order side mode ¶¶ [0104], [0108]-[0123], [0118]), and “a priority of the control is adjusted based on information of a coupling intensity ratio for each mode” (Takahashi: Figs. 4,6-8, the priority of the controller 450 can also control the mode distribution of the gain of the multimode optical fiber amplifier 434 specifically the output of the ASE to unwanted mode can be suppressed by controlling the ratio of the gain of lower order mode to the gain or intensity of higher-order side mode in the multimode optical fiber this also to prevent the SNR of the optical signal from deteriorating see ¶¶ [0118], [0115]-[0117]).
Applicant argues that unlike claim 1, Takahashi relates to a spatial optical reception device, and proposes performing, by digital signal processing, diversity combining of signals received in each mode. In addition, Takahashi proposes an outline of control in which an optical system is controlled with reference to quality information of a signal to be acquired in a signal processing process of digital signal processing, and degradation of a signal-to-noise ratio (S/N ratio) of an optical signal is avoided by controlling the optical system in this way. 
Examiner respectfully disagrees with the Applicant’s assertion as indicated above because, present application also related to a spatial optical reception that uses the similar front-end component or coupling optical system for receiving optical beam from free-space and a fiber with plurality of propagation modes i.e., MMF or FMF and a mode separator and further adjusting the axis of front-end optical components such that sum of coupling intensity to all mode, the present Application also uses DSP for processing the signal intensity or quality and the controller 450 can also control the mode distribution of the gain of the multimode optical fiber amplifier 434 specifically the output of the ASE to unwanted mode can be suppressed by controlling the ratio of the gain of lower order mode to the gain or intensity of higher-order side mode in the multimode optical fiber.  
Claim Rejections - 35 USC § 112




The rejection of claims 1 and 6, thus claims 2-9 by way dependence under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Seigo Takahashi et al., (US 2017/0264365 A1) hereinafter “Takahashi”.
Regarding claim 1, Takahashi disclose A free-space optical communication reception device comprising (Takahashi: Figs. 2-5,6-8, particularly Fig. 6, the FSO reception devices i.e., 300, 400, 500, ¶¶ [0076]- [0084], [0161]): 
a fiber having a plurality of propagation modes having spatially different characteristics (Takahashi: Figs. 2-5,6-8, MMF 322, or 422 propagate multiple mode light ¶¶ [0076], [0121], [0107]- [0123]); 
a coupling optical system for coupling a received optical beam to the fiber (Takahashi: Figs. 2-5,6-8, coupling optical system 412 (adaptive optical system AO), coupling to received laser light beams s401, to multimode fiber 422, ¶¶ [0108], [0121], [0107]- [0123]); and 
a mode separator for separating light coupled to a plurality of propagation modes (Takahashi: Figs. 2-5,6-8, mode separating unit 431, separating each mode and guiding or propagating plurality of single modes s432 to s432m lights , ¶¶ [0116], [0120], [0107]- [0123], [0161]), wherein each adjustment axis of a coupling optical system for coupling the received optical beam to one end of the fiber is controlled based on a sum of coupling intensities to all modes (Takahashi: Figs. 2-5,6-8, adaptive optical system AO 413, adaptively controls waved front for coupling of laser light s401 beam to one end of the fiber 422, in H-axis to a beam control means 423, the controller 450 monitors each intensity of signals s432 and can set the adaptive optical system 413 such that wave front state can be set so that a propagation mode excited in the multimode medium become lower-order mode, in order to prevent a signal S/N ratio from deteriorating thus it operate to achieve the high sensitivity of the free space optical receiver 400, ¶¶ [0108]-[0109] [0062]-[0068], [0112], [0115]-[0118]), and a priority of the control is adjusted based on information of a coupling intensity ratio for each mode (Takahashi: Figs. 2-5,6-8, the priority of the controller 450 can also control the mode distribution of the gain of the multimode optical fiber amplifier 434 specifically the output of the ASE to unwanted mode can be suppressed by controlling the ratio of the gain of lower order mode to the gain or intensity of higher-order side mode in the multimode optical fiber this also to prevent the SNR of the optical signal from deteriorating, ¶¶ [0118], [0115]-[0117],[0022]).
Regarding claim 6, the method claim is rejected in the same manner as claim 1.

Regarding claim 2, Takahashi disclose the free-space optical communication reception device according to claim 1, further comprising a digital signal processing unit that performs diversity combining of a signal received in each mode (Takahashi: Figs. 2-5,6-8, the signal processing in DSP 422 performs diversity combining each of the mode signals s443 into s444 such as S/N ratio of the optical signal from deteriorating which this makes it possible to achieve the high sensitivity of the FSO receiver, ¶¶ [0115]-[0118], [0129]), wherein: 
the digital signal processing unit means calculates a signal-to-noise ratio of a received signal for each mode, and estimates a coupling intensity to each mode, based on the calculated signal-to-noise ratio (Takahashi: Figs. 2-5,6-8, the signal processing in DSP 442 calculate S/N ratio for each s443 signal and estimate coupling intensity for each mode s443, ¶¶ [0116]- [0127]).
Regarding claim 7, the method claim is rejected in the same manner as claim 2.
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seigo Takahashi et al., (US 2017/0264365 A1) hereinafter “Takahashi” in view of Ben Warren Segura et al., (US 2018/0041279 A1) hereinafter “Segura”.    
Regarding claim 5, Takahashi teach the free-space optical communication system comprising: the free-space optical communication reception device according to claim 1; and but does not expressly disclose a free-space optical communication transmission device that transmits signal light into a free space.
Although it would have been obvious for Takahashi to teach the transmitter of such receiver however for purpose of illustration Segura teach the free-space optical communication transmission device that transmit signal light into a free-space (Takahashi: Figs. 2, FSO Nodes 110a-c provide free-space optical communication transmission signal 20a-c, ¶¶ [0032]- [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takahashi to have transceiver that can be implemented the system of the free-space optical communication transmission device that transmit signal light into a free-space as taught by Segura in order to pair with remote device for communication purposes in free space optical. 
Allowable Subject Matter












Claims 3-4, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion










THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20180041279 A1	Segura; Ben Warren et al.
US 20170070289 A1	TAKAHASHI; Seigo et al.
US 20170207850 A1	TAKAHASHI; Seigo et al.
US 20170264365 A1	TAKAHASHI; Seigo et al.
US 10411802 B2		Tanaka; Akihiro et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636